FILE COPY




                                 COURT OF APPEALS
CATHERINE STONE                   FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE
  CHIEF JUSTICE                     CADENA-REEVES JUSTICE CENTER                           CLERK OF
KAREN ANGELINI                         300 DOLOROSA, SUITE 3200                             COURT
SANDEE BRYAN MARION                  SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                   WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                        TELEPHONE
PATRICIA O. ALVAREZ                                                                      (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                              FACSIMILE NO.
                                                                                         (210) 335-2762
                                      February 21, 2014

       Dinah L. Gaines                                Nethaneel Jones
       Staff Attorney                                 #884850
       Bexar County Civil District Courts             200 N. Comal
       100 Dolorosa, Ste. 1.10                        San Antonio, TX 78207
       San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *                       Donna Kay McKinney
                                                      Bexar County-District Clerk
       Susan D. Reed                                  101 W. Nueva
       District Attorney, Bexar County                San Antonio, TX 78205
       Paul Elizondo Tower 1                          * DELIVERED VIA E-MAIL *
       101 W. Nueva suite 370
       San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00073-CV
              Trial Court Case Number:    2009EM503538
              Style: Ex Parte Nethaneel Jones

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK

                                                           _____________________________
                                                           Jennifer Saenz
                                                           Deputy Clerk, Ext. 53221


       cc: Honorable Nick Catoe Jr.
                                                                                                   FILE COPY



      Ex Parte Nethaneel
       JonesAppellant/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 21, 2014

                                           No. 04-14-00073-CV

                                     EX PARTE Nethaneel JONES

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On February 14, 2014, relator filed a supplemental petition for writ of habeas corpus. The
court has considered relator’s supplemental petition and is of the opinion that relator is not
entitled to the relief sought. Accordingly, relator’s supplemental petition for writ of habeas
corpus is DENIED. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on February 21st, 2014.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1This proceeding arises out of Cause No. 2009EM503538, styled In the Interest of K.S.U., A Child, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Nick Catoe presiding.